Order of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about February 14, 2003, which, upon a finding of permanent neglect, terminated respondent’s parental rights and committed the custody and guardianship of the subject child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The testimony of the agency’s caseworker at the fact-finding hearing provided clear and convincing evidence that the agency made diligent efforts to encourage the parent-child relationship, by referring respondent for parenting classes and counseling and scheduling regular visitation, but was frustrated by an uncooperative parent who missed about one third of the scheduled visits (see Matter of Jowell Lateefra B., 271 AD2d 366 [2000], lv denied 95 NY2d 760 [2000]; Matter of Shah Ronnie J., 298 AD2d 129 [2002]). There was a period of four months during which respondent had no contact with either the agency or the child. The finding that termination of parental rights, rather than a suspended judgment, is in the child’s best interests is supported by a fair preponderance of the evidence showing that at the time of the dispositional hearing the child had been in foster care for over three years and developed a stable and positive bond with the foster mother, and was not having positive, meaningful interactions with respondent (see Matter of Charles Clarence C., 213 AD2d 294 [1995]). We have considered respondent’s other arguments and find them to be without merit. Concur—Buckley, P.J., Friedman, Sullivan and Nardelli, JJ.